Citation Nr: 1122151	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1980 to September 1980, with additional Reserve service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for bilateral hearing loss.

In March 2011, a Central Office hearing before the undersigned Veterans Law Judge was held in Washington, D.C.  A transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was previously denied in a rating decision issued in January 2004; the Veteran did not perfect an appeal of this decision.

2.  Some of the evidence added to the record since the January 2004 determination relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and is sufficient to raise a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The RO's decision of January 2004, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

2.  Some of the evidence received since the January 2004 determination is new and material, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable determination with respect to whether new and material evidence has been submitted with regards to the claim for service connection for bilateral hearing loss, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The RO originally denied the Veteran's claim for service connection for bilateral hearing loss in January 2004 on the basis that there was no evidence that the condition occurred in or was caused by service.  She filed a notice of disagreement and a statement of the case was issued.  However, she did not file a substantive appeal and the decision became final.  See 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

The evidence of record at the time of the January 2004 determination consisted of the service treatment records, private treatment records, and statements from the Veteran.  The evidence did not establish a link between the Veteran's currently diagnosed bilateral hearing loss and her period of ACDUTRA or any injury during inactive duty training (INACDUTRA).

The evidence received since the January 2004 RO decision includes VA treatment records, additional private treatment records, additional statements from the Veteran, statements from the Veteran's sister and husband, and hearing testimony.  The Veteran contends that her current bilateral hearing loss is due to noise exposure from firing weapons, particularly during ACDUTRA.  In written statements, the Veteran's sister and husband related that they each noticed a decline in the Veteran's hearing upon her return from her period of ACDUTRA in 1980.

Upon review of the newly received evidence, which is presumed credible solely for the purpose of determining whether new and material evidence has been submitted, the Board finds that some of the evidence submitted subsequent to the January 2004 RO decision relates to a previously unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.  Thus, the Board finds that new and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened. 


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss on the merits.

As noted above, the Veteran contends that her current bilateral hearing loss is due to noise exposure from firing weapons during service, particularly during her period of ACDUTRA for basic training.  She testified that during such training she fired weapons including 38s, M-16s, and bazookas, in addition to throwing grenades.  She stated that she has had problems with her hearing since that time.  She also testified that immediately after her basic training, her occupation was military police, although she was also a cook and a medic during the course of her Reserve service.  

The Board notes that the Veteran's DD Form 214 reflects that her primary specialty was Medical Specialist, and upon discharge from her period of ACDUTRA, she was assigned to the 274th Military Police Company in Washington, D.C.  The DD Form 214 also reveals that she received a Marksman Qualification Badge on the 
M-16 Rifle.  Further, service treatment records from the Veteran's period of Reserve service show that during a June 1983 examination, audiological testing revealed thresholds in the right ear of 25, 5, 10, and 45, at 500, 1000, 2000, and 4000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 25, 10, 5, and 25.  During a December 1997 examination, audiological testing revealed thresholds in the right ear of 10, 15, 25, 60, 60 and 50, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 10, 40, 55, 55, and 40.  The examiner noted that he was recommending further audiology evaluation.  More recent service, private, and VA treatment records indicate that the Veteran has been diagnosed with bilateral sensorineural hearing loss and has been issued hearing aids.

In light of the above, the Board finds that a VA examination should be provided to determine the nature of the Veteran's current bilateral hearing loss and its possible relationship to service, including her claimed noise exposure from firing weapons during ACDUTRA.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a claimant's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a reopened claim, the claim will be denied.

Finally, the Veteran indicated during the March 2011 Central Office hearing before the undersigned Veterans Law Judge that she had received private treatment for hearing loss in the late 1980s.  On remand, after securing any necessary release from the Veteran, any records of such treatment identified by the Veteran should be requested and associated with the claims file.  Additionally, the Veteran testified that she received treatment from the VA Medical Center in Washington, D.C. in the late 1980s and/or early 1990s.  The RO/AMC should seek to obtain copies of the records of such treatment.  Ongoing VA treatment records should also be obtained.  The Veteran also indicated that she had an upcoming appointment with an audiologist, and in April 2011, she submitted the report of VA audiological testing performed that month.  However, the complete record of the audiological consultation on that date is not contained in the claims file.  Such should be requested on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she furnish the names, addresses, and dates of treatment of all private medical care providers who have treated her for bilateral hearing loss, to specifically include any treatment received in the late 1980s.  After securing any necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of any relevant treatment records identified by the Veteran that are not duplicates of those contained in the claims file.  

2.  Obtain VA audiological treatment records from the VA Medical Center in Washington, D.C. dating from 1980 to the present.

3.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine the nature of her current bilateral hearing loss and to obtain an opinion as to its possible relationship to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether is more likely, less likely, or at least as likely as not (50 percent probability) that the current bilateral hearing loss is related to the Veteran's period of ACDUTRA from May 1980 to September 1980, to include noise exposure from firing weapons therein.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


